In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00110-CR



          JAMES BUNK PHELPS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 276th District Court
                Titus County, Texas
             Trial Court No. CR 19,405




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER
       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). Volumes one,

two, three, four and six of the reporter’s record contain the name of a person who was a minor at

the time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volumes

one through four and volume six of the reporter’s record contain sensitive data, we order the clerk

of this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed

volumes one through four and volume six of the reporter’s record.

       IT IS SO ORDERED.



                                              BY THE COURT



Date: January 22, 2019




                                                 2